946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.Angela Edwards ROBERTS, Rhetta M. Daniel, Michael L. Rigsby,Phillip B. Morris, Vann H. Lefcoe, James M. McCauley,Virginia State Bar, Harvey Latney, Jr., John A. Garret,Richard Bain Smith, William H. Ledbetter, Jr., Frank LeRoyBenser, Director of State Treasury, Commonwealth ofVirginia, Mary Sue Terry, Raymond A. Jackson, Thomas A.Edmonds, Lisa Marshall, Defendants-Appellees.
No. 91-7103.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1991.Decided Oct. 3, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-90-641-R)
John Rodgers Burnley, appellant pro se.
Peter Robert Messitt, Office of the Attorney General of Virginia, John Adrian Gibney, Jr., Shuford, Rubin, Gibney & Dunn, Richmond, Va., David B. Hart, Woodward, Fox, Wooten & Hart, Roanoke, Va., for appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John Rodgers Burnley appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Burnley v. Roberts, CA-90-641-R (W.D.Va. May 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.